 

(FILED: BRONXCG@UNTY CCUM AO] daromest 108 : Riedme/28/19 Page PES NO, 31499/2018E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 10/09/2018

SUPREME COURT OF THE STATE OF NEW YORK un
COUNTY OF BRONX Index No.:
a re ee ree x Date Filed:
RAUL LABIT, SUMMONS

Plaintiff, Plaintiff designates
Bronx County as the
-against- Place of trial

DUANE READE INC., Basis of Venue:
Plaintiff’s Residence
Defendant. 1056 Boston Road
re en X Bronx, NY¥ 10456

To the above named Defendants:

YOU ARE HEREBY SUMMONED to appear in this action by serving
a notice of appearance on plaintiff's attorneys within 20 days
after service of this summons, exclusive of the day of service,
or within 30 days after service is complete if this summons is
not personally delivered to you within the State of New York. In
case of your failure to answer, Judgment will be taken against
you by default for the relief demanded in the Complaint.

Dated: New York, New York
October 8, 2018

THE SULLIVAN LAW RM
By: ZL

Tiffothy M. Sullivan, Esq.
Attorneys for Plaintiff
217 Broadway, Suite 500
New York, New York 10007
(212) 566-8860

TO: DUANE READE INC.
(Via Secretary of State)

1 of 6
 

(FILED: BRONXCGRUNTHCE . pmest 10D : Fi 28/19 Page SBS NO. 31499/20188

NYSCEF DOC. NO, 1 RECEIVED NYSCEF: 10/09/2018

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

wo ee oe ee eee Xx
RAUL LABIT, Index No.:
Plaintiff,
VERIFIED COMPLAINT
-against-
DUANE READE INC.,
Defendants.
wane ee ee ee ee eee X

Plaintiff, by his attorney, TIMOTHY M. SULLIVAN, ESQ.,
complaining of defendant, respectfully alleges, upon information
and belief, as follows:

1. At the time of the commencement of this action,
Plaintiff was and still is a resident of the State of New York,
County of Bronx.

2. The cause of action herein alleged arose in the State
of New York, County of New York.

3. That this action falls within one or more of the
exemptions set forth in CPLR §1602.

4, That at all times hereinafter mentioned, Defendant
DUANE READE INC. was and still is a domestic corporation
organized and existing under and by virtue of the laws of the
State of New York.

5. That at all times herein mentioned, Defendant DUANE
READE INC. was and still is a business organization authorized to

conduct business in the State of New York.

6. That at all times herein mentioned, Defendant DUANE

2 of 6
 

(FILED: BRONXCGSUNTY CCUERK AY CatRiOeat D2 : Eiiedk0g/28/19 Page SUPE NO. 31499/2018E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 10/09/2018

READE INC. was and still is a foreign corporation authorized to
conduct business in the State of New York.

7. That at all times herein mentioned, Defendant DUANE
READE INC. was and still is the owner of the premises located at
721 9th Avenue, New York, New York.

8. That all times herein mentioned, Defendant DUANE READE
INC. maintained the premises located at 721 9th Avenue, New York,
New York on July 30, 2018.

9. That all times herein mentioned, Defendant DUANE READE
INC. managed the premises located at 721 9th Avenue, New York,
New York on July 30, 2018.

10. That at all times herein mentioned, Defendant DUANE
READE INC. controlled the premises located at 721 9th Avenue, New
York, New York on July 30, 2018.

11. That on or about July 30, 2018, plaintiff was lawfully
on the aforesaid premises, known as, 721 9th Avenue, New York,
New York.

12. That on or about July 30, 2018, plaintiff was lawfully
on the aforesaid premises with the knowledge, permission and
consent of the owner or owners.

13. That on or about July 30, 2018, while plaintiff was
lawfully:on the aforesaid premises, plaintiff was caused to trip
and/or slip and fall and sustained and permanent injuries.

14, The above mentioned occurrence and the results thereof

were caused by the joint, several and concurrent negligence of

3 of 6
 

(FILED: BRONXCO@UNTY CCUSUEN-ADY OS9COPAt D2: EiechB/28/19 Page 4G NO. 31499/2018E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 10/09/2018

the defendants and/or said defendant’s servants, agents,
employees and/or licensees in the operation, management,
maintenance and control of the aforesaid premises in causing,
allowing and permitting said premises at the place above
mentioned to be, become and remain for a period of time after
notice, either actual or constructive, in a dangerous and/or
hazardous condition; in causing, allowing and permitting a trap
to exist at said location; in failing to maintain the aforesaid
premises in a reasonably safe and proper condition; in causing,
allowing and permitting an obstruction to plaintiff's safe
passage at said location; in failing to provide plaintiff with
safe and proper ingress and egress on the premises; in causing,
allowing and permitting the existence of a slippery and debris
strewn on the premises to interfere with and prevent plaintiff's
safe passage; in causing, allowing and permitting the existence
of a condition which constituted a trap, nuisance, menace and
danger to persons lawfully on said premises; in failing to have
taken necessary steps and measures to have prevented the above
mentioned location from being used while in said dangerous
condition; in failing to give plaintiff adequate and timely
signal, notice or warning of said condition; in negligently and
carelessly causing and permitting the above said premises to be
and remain in said condition for an unreasonably length of time,
resulting in a hazard to the plaintiff and others; in failing to

take suitable and proper precautions for the safety of persons on

4 of 6
 

(FILED: BRONXCASUNTY CCHS -ADY 0sp@oret D2: EBechop/28/19 Page SUE NO. 31499/2018E

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 10/09/2018

and using said premises; and in being otherwise negligent,
careless and reckless in the occurrence.

15. That no negligence on the part of the plaintiff
contributed to the occurrence alleged herein in any manner
whatsoever.

16. That because of the above stated premises, plaintiff
was caused to sustain serious injuries and to have suffered pain,
shock, mental anguish; that these injuries and their effects will
be permanent; as a result of said injuries plaintiff was caused
and will continue to be caused to incur expenses for medical care
and attention; and plaintiff was and will continue to be rendered
unable to perform plaintiff’s normal activities and duties and
has sustained a resultant loss therefrom.

17. That as a result of the foregoing, plaintiff was
damaged in a sum exceeding all jurisdictional limits of all lower
court.

WHEREFORE, plaintiff demands judgment against the
defendants together with the interest, costs and disbursements of
this action.

Dated: New York, New York

October 8, 2018
THE SULLIVAN LAW EIRM

By: LZ.

Timothy M. Sullivan, Esq.
Attorneys for Plaintiffs
217 Broadway, Suite 500
New York, New York 10007
(212) 566-8860

5 of 6
 

(FILED: BRONX GSUN?TY CHEER ALY OSSRIEST DS: EHCCHB/28/19 Page GFE No. 31499/20188
NYSCEF DOC. NO. 1 RECEIVED NYSCHEF: 10/09/2018

ATTORNEY'S VERIFICATION

STATE OF NEW YORK )
) SS:
COUNTY OF NEW YORK  )

I, the undersigned, an attorney duly admitted to practice
law in the Courts of New York, state under the penalty of perjury
that I am the attorney for plaintiff in the action herein, I have
read the annexed

SUMMONS AND VERIFIED COMPLAINT

and know the contents thereof, and the same are true to my
knowledge, except those matters therein which are stated to be
alleged upon information and belief, and as to those matters, I
believe them to be true. My believe as to those matters therein
not stated upon knowledge, is based upon facts, records, and
other pertinent information contained in my files. The reason
this verification is made by me and not by my client is that my
client does not presently reside in the County where I maintain
my offices.

Dated: New York, New York
October 8, 2018

Ze

"TIMOTHY M. SULLIVAN

Labit, Raul S6&C.wpd

6 of 6
